Citation Nr: 1236123	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel syndrome.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal. 

The claims of entitlement to service connection for a psychiatric disorder and hypertension are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's bilateral carpal tunnel syndrome was incurred in service.   


CONCLUSION OF LAW

1.  The criteria for service connection for right carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for left carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he developed bilateral carpal tunnel syndrome as residuals of in-service injuries to the wrists.  Specifically, the Veteran reported rescuing a First Sergeant from a fire in the barracks at Hurlburt Field Air Force Base, Florida, on or about November 1973.  Reportedly, in an attempt to rescue other people inside, the Veteran broke through a window and cut both wrists.  As a result, he required several months of treatment for the wrists, to include treatment for neural damage.  In support of his claim, he submitted photos taken following the incident and which showed the Veteran's wrists bandaged. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records dated in November 1973 show that the Veteran had lacerations on his wrists which were sutured.  Also, an Incident Report, DD Form 1569, dated November 30, 1973, documents that the Veteran cut his wrists while attempting to open a window during a fire.  As a result of the injuries the Veteran had to be transported to a hospital for treatment.  

An EMG study performed in connection with a VA examination in October 1998, revealed moderate right carpal tunnel syndrome with no proximal entrapment.  The assessment was status post-bilateral wrist lacerations.  VA treatment records starting in September 1999, note a history of treatment for carpal tunnel syndrome since 1999. 

The Board finds that the evidence is at least in equipoise regarding the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome.  38 C.F.R. § 3.310 (2011). 

The Board acknowledges that the Veteran is competent to report that he has experienced pain and numbness in his hands following the in-service bilateral wrist injury.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence requires facts perceived through the use of the five senses).  However, to the extent the Veteran contends his currently diagnosed bilateral carpal tunnel syndrome is related to the in-service bilateral wrist injury, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of carpal tunnel syndrome requires medical expertise to determine.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Significantly, on the question of medical causation, the competent medical evidence supports the appellant's claim.  On VA peripheral nerves examination in November 2008, following a review of the claims file and an examination of the Veteran, the examiner found that the Veteran had a neurological disease in the form of bilateral carpal tunnel syndrome which was not a complication of the service-connected diabetes mellitus type II, as that condition existed prior to the diagnosis of diabetes.  The examiner opined that the Veteran's bilateral carpal tunnel syndrome was felt to be related to bilateral wrist injuries incurred in service.  There is no competent evidence of record that contradicts that opinion.  Therefore, the Board finds that the claim of entitlement to service connection for bilateral carpal tunnel syndrome is warranted.  38 C.F.R. § 3.303(d) (2011).  

Considering the credible statements provided by the Veteran, the current diagnosis of bilateral carpal tunnel syndrome, and competent medical evidence that etiologically links the Veteran's bilateral carpal tunnel syndrome to a documented in-service injury to the wrists, the Board finds that the positive and negative evidence is at least in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's bilateral carpal tunnel syndrome and service.  Therefore, service connection bilateral carpal tunnel syndrome is granted. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right carpal tunnel syndrome is granted.

Entitlement to service connection for left carpal tunnel syndrome is granted.


REMAND

VA has a duty to assist in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 76 (1995).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing the condition under the criteria of DSM-IV in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

While cognizant that the Veteran did not receive decorations indicative of combat service, under the revised PTSD regulations, a Veteran's lay statements alone may establish the occurrence of a claimed in-service stressor provided that it is related to his fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2011).  In statements in support of his claim, the Veteran identified several in service stressors, to include rescuing a fellow serviceman during a fire in the barracks, and participation as an aircraft security guard in airlift evacuation missions from Guam to Saigon during the fall of Saigon in April 1975.  Accordingly, the Veteran contends that he has PTSD due exposure his experiences in a war zone.

An Incident Report, DD Form 1569, dated November 30, 1973, documents that the Veteran cut his wrists while attempting to open a window during a fire.  The records show that he was awarded USAF Outstanding Airman of the Year, due in part to rescuing a fellow service member whose life was in danger.  

The Veteran's separation form shows that the Veteran's military occupational specialty was 81150 security specialist.  Form 626 dated April 11, 1975, shows that the Veteran had temporary duty assignment to Saigon, Vietnam.  He was authorized to hand carry firearms and ammunition as an aircraft security guard.  Other personnel records document the Veteran's participation in several trips by aircraft from Clark Air Base to Saigon, Vietnam, in April 1975.  Accordingly, the Board finds that the Veteran has presented a claimed stressor that is consistent with the places, types, and circumstances of his service and that an opinion must be offered by a VA examiner as to whether that claimed stressor was productive of PTSD.  Thus, the remaining questions are whether any of the Veteran's reported stressors is related to his fear of hostile military or terrorist activity and, if so, whether such a stressor is adequate to support a diagnosis of PTSD and whether the Veteran's particular psychiatric symptoms are related to that stressor. 

VA treatment records in May 2008, show that a VA psychiatrist evaluated the Veteran and discussed the DSM IV criteria for a diagnosis of PTSD, in light of the Veteran's reported stressors and symptoms.  Among the stressors reported by the Veteran at that time were several flights in and out of Saigon.  During those flights, he described looking out for heat seeking missiles to try to lead them away from the aircraft with firing flares.  On the initial flights he returned with caskets.  Subsequent flights to airlift people out of Saigon became increasingly chaotic.  That was particularly challenging for him because he was the highest ranking serviceman on the flights and felt responsible for the safety of others.  Reportedly, he later learned that the some of the evacuation flights were not expected to make it back from Saigon.  The psychiatrist determined that the Veteran reported sufficient symptoms to satisfy the DSM-IV diagnostic criteria for PTSD.  A May 2008 report noted a tentative diagnosis of  PTSD, and diagnoses of major depression, and dysthymia.  An August 2008 clinical treatment note shows diagnoses of PTSD, major depression, and dysthymia.  In November 2008, a VA psychologist noted PTSD symptoms, with a finding of depression as a result of a number of developments, some of which were service-related.  A June 2009 VA treatment report also noted a diagnosis of PTSD.  In December 2009, the Veteran reported having nightmares related to his role in airlift evacuations from Saigon in April 1975.  He described pushing people on and off the plane during the evacuation flights.  A diagnosis of PTSD was recorded.

On VA examination in November 2008, the examiner diagnosed depressive disorder and alcohol dependence in full sustained remission.  The examiner gave the opinion that the Veteran's depressive disorder and PTSD were not caused by or a result of military service.  The examiner stated that the Veteran's depressive symptoms were a result of medical problems after a post-service back injury.  The examiner determined that the Veteran did not meet DSM-IV diagnostic criteria for PTSD.  The examiner explained that any anxiety symptoms reported in relation to the fire in the barracks stressor incident were minimal and did not meet DSM-IV diagnostic criteria for an anxiety disorder or any other DSM-IV diagnosis.  However, it appears that the examiner did not consider the stressor concerning the Veteran's confirmed participation in aircraft evacuation missions from Guam to Saigon in April 1975, during the fall of Saigon.  Thus, as the examiner may have overlooked evidence which could confirm a diagnosis of PTSD, considering the fact that diagnoses for a psychiatric disorder are in doubt, and that the regulations regarding service connection for PTSD have changed, the Board is of the opinion that another VA psychiatric examination of the claimant is warranted to determine whether the Veteran currently has a psychiatric disability and to reconcile the conflicting medical opinions in the claims file.  The examiner should specifically address whether any diagnosis of PTSD is due to the Veteran exposure to combat or fear of hostile military or terrorist activity and whether the claimed stressor is adequate to support a diagnosis of PTSD, and in fact did lead to the Veteran's PTSD.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Next, with regard to the Veteran's claim for service connection for hypertension, the Veteran's service separation examination noted an elevated blood pressure reading on military entrance examination.  The service treatment records do not contain a diagnosis of hypertension during military service.

VA treatment records starting in 1999 document a history of hypertension for 35 years.  Subsequent private and VA treatment records show continued treatment for hypertension.  Clinical testing in June 2010, showed a diagnosis of hypertension. 

On VA examination in June 2010, the examiner diagnosed hypertension and opined that it was less likely as not that the hypertension was due to service-connected diabetes mellitus because the Veteran's renal function tests were within normal limits in 2010, with both conditions, diabetes mellitus type and hypertension, being diagnosed in the same year.  The examiner failed to account for post-service treatment records that noted hypertension at least as early as 1999.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, the examiner failed to address whether the Veteran's service-connected diabetes mellitus aggravated the Veteran's hypertension.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, further VA examination is warranted to determine whether the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus.

Finally, to aid in adjudication, any VA medical records dated after August 2012, should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from August 2012 to the present.  All attempts to secure those records should be documented in the claims folder.  

2.  Schedule the Veteran for a VA examination to be conducted by a psychiatrist or psychologist to ascertain the nature and etiology of any current psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner should include a complete rationale for each opinion expressed.  In rendering the requested opinion, the examiner is asked to consider and discuss the service personnel records that document the Veteran's participation as an aircraft security guard in airlift evacuation missions from Saigon during the fall of Saigon in April 1975, the VA treatment records, and the VA examination report in November 2008.  Specifically the examiner should: 

a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV). 

b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific stressor or stressors upon which that diagnosis is based, and state whether or not those stressors occurred during service. 

d) For any currently diagnosed psychiatric disorder other than PTSD, state whether it is at least as likely as not (50 percent or greater probability) that each current psychiatric disorder is related to the Veteran's service, or whether any psychosis developed within one year of the Veteran's discharge in July 1976.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner is requested to cite to the relevant evidence considered in providing the opinion.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's hypertension.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions, with citation to relevant medical findings or medical authority where appropriate, must be provided.  All necessary tests should be performed and all findings should be reported in detail. 

a) The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to service.  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

b) The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by a service-connected disability, to include diabetes mellitus.

c) The examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include diabetes mellitus.  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's hypertension prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability, to include diabetes mellitus. 

4.  Then, readjudicate the claims on appeal.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


